Lochrane, Chief Justice.
This was a demurrer filed to a bill brought against a commission merchant who sold guano for his principal, who lived in a different county in this State. The bill was filed in Spalding county, the residence of the commission merchant, and the Court sustained the demurrer, holding that the Court had not jurisdiction under the facts and law of the case.
We arc of opinion the Court held properly. Equity will not entertain jurisdiction over a principal out of the county of his residence, by linking him with the party who acted as his commission merchant, upon general allegations of fraud and interest by commissions on sales of the property consigned, and we affirm the judgment.
Judgment affirmed.